 CNA FINANCIAL CORPORATIONCNA Financial Corporation' and Warehouse, MailOrder, Office, Technical and Professional Em-ployees, Local 743, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America. Cases 13-CA-20876 and13-CA-21005September 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn February 8, 1982, Administrative Law JudgeLowell Goerlich issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief in opposition to the GeneralCounsel's exceptions and alternative cross-excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.This case involves two 8(a)(1) complaints againstRespondent that were consolidated for hearing,both of which the Administrative Law Judge dis-missed. We would not dismiss the complaint inCase 13-CA-21005.The first complaint (Case 13-CA-20876) alleged8(a)(1) interference with employees' Section 7rights by reason of Respondent's lawsuit concern-ing the use of Respondent's logo, CNA, "lifted"from Respondent's official stationery and used on aletter signed "CNA Organizing Committee." Thisletter urged that employees organize and seekbetter working conditions. In the lawsuit the Fed-eral district court held that it was not preemptedby Federal labor law from considering the case. OnMarch 3, 1981, it awarded damages of $2,500 tothe plaintiff (Respondent) based on the use in theletter of its registered service mark, CNA, and en-joined use of the name "CNA Clerical Committee"that had appeared at the bottom of the letter invit-ing employees to organize. The AdministrativeLaw Judge found no 8(a)(1) coercion of employeesby reason of this lawsuit for infringement of theCNA trade name and service mark, and recom-It appears that in his Decision the Administrative Law Judge inad-vertently captioned the case as "CNA Insurance Corporation." We notethat, after the cases were consolidated, Respondent referred to itself as"CNA Financial Corporation."264 NLRB No. 80mended dismissal of the complaint in that regard.We agree.However, the second complaint (Case 13-CA-21005) alleged unlawful employer interrogation andsurveillance of employees within the meaning ofthe Act incident to management's attempts to as-certain which employees were responsible for ob-taining and using Respondent's employee lists, aswell as to its reading to employees from a preparedset of questions and answers that included a bar-gaining-from-scratch statement, and emphasizingRespondent's desire to know who was responsiblefor disclosing employees' names and addresses tothe Union and who were members of the CNAClerical Committee. Without making credibilityfindings, the Administrative Law Judge assumedthat these interrogations occurred, found that theywere "for a legitimate business purpose" in supportof Respondent's litigation, and concluded that theywere "not coercive in character."2Under Johnnie's Poultry Co. and John BishopPoultry Co., Successor, 146 NLRB 770 (1964), andits progeny, the Board has long held as it recentlydid in Kyle & Stephen, Inc., 259 NLRB 731 (1981),that, in preparing its defense in an unfair laborpractice proceeding:...the employer must follow specific guide-lines in questioning the employee to avoid in-curring 8(a)(1) liability. Among other require-ments, an employer must tell the employee thepurpose of the questions, assure the employeefreedom from reprisal, and secure the employ-ee's voluntary participation. These safeguardsare designed to minimize the coercive impactof employer interrogation and ...are applica-ble irrespective of the employer's intent tocoerce, the extent of the questioning ornumber of employees so interrogated, or theremoteness of the interrogation to alleged un-lawful conduct.Here, the employer gave no assurance of free-dom from reprisal. Since Respondent's trademarkinquiry was inextricably intertwined with the em-ployees' union activity, Respondent's failure to ap-prise the employees that the purpose of its interro-gation related only to that inquiry and not to theirunion activity, and to state that there would be noreprisals for such activity, interfered with the Sec-tion 7 rights of its employees in violation of Sec-tion 8(a)(1) of the Act.z The Administrative Law Judge cited on a cf. basis only Mineola FordSales. Ld., 258 NLRB 406 (1981), concerning legitimate questioning oninterim employment in anticipation of a backpay proceeding, a proceed-ing in which assurances that furnishing the information is voluntary arenot required619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. CNA Financial Corporation is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Warehouse, Mail Order, Office, Technical andProfessional Employees, Local 743, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. Respondent did not violate Section 8(a)(l) ofthe Act when it filed its lawsuit for infringement ofthe CNA trade name and service mark in Federaldistrict court.4. Respondent violated Section 8(a)(1) of the Actby interrogating employees without apprising themthat the purpose of its interrogation related only toRespondent's trademark inquiry and not to theirunion activity, and without stating that therewould be no reprisals for their union activity.5. The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice, we shall order it to cease anddesist therefrom and to take certain affirmativeaction designed to effectuate the policies of theAct. We shall order Respondent to cease and desistfrom interrogating its employees concerning theirprotected concerted activities.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,CNA Financial Corporation, Chicago, Illinois, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating its employees concerning theirconcerted activities without apprising them that thepurpose of its interrogation does not relate to theirunion activity for which there would be no repri-sals.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them under Section7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its place of business in Chicago, Illi-nois, copies of the attached notice marked "Appen-dix."3Copies of said notice, on forms provided bys In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-the Regional Director for Region 13, after beingduly signed by Respondent's authorized representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 13,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.IT IS FURTHER ORDERED that the complaint alle-gations in Case 13-CA-21005 not specificallyfound herein be, and they hereby are, dismissed.IT IS FURTHER ORDERED that the complaint inCase 13-CA-20876 be, and it hereby is, dismissedin its entirety.ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National L.abor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENA1IONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees con-cerning their concerted activities without ap-prising them that the purpose of our interroga-tion does not relate to their union activity forwhich there would be no reprisals.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem under Section 7 of the National LaborRelations Act, as amended.CNA FINANCIAL CORPORATIONDECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: Thecharge filed in Case 13-CA-20876 on February 26, 1981,by Warehouse, Mail Order, Office, Technical and Profes-sional Employees, Local 743, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union, was served on CNAFinancial Corporation, herein called Respondent, onFebruary 27, 1981. A complaint was issued on August 7,1981, wherein it was alleged that Respondent filed a law-suit against the Union and others "where an object of the620 CNA FINANCIAL CORPORATIONlawsuit was and is, to coerce employees in the exerciseof their rights guaranteed in Section 7 of the Act."On April 7, 1981, the Union filed a charge against Re-spondent in Case 13-CA-21005 which was served onRespondent on April 10, 1981. A complaint and noticeof hearing was issued on May 15, 1981. In the complaintit was alleged that Respondent unlawfully interrogatedemployees, created an impression that its employeeswere under surveillance, and unlawfully threatened itsemployees with loss of benefits, all of which was in vio-lation of Section 8(a)(l) of the National Labor RelationsAct, as amended, herein called the Act.Thereafter on August 14, 1981, an order consolidatingcases and order scheduling hearing was issued in whichCases 13-CA-20876 and 13-CA-21005 were consoli-dated.The consolidated cases came to hearing before me inChicago, Illinois, on October 27, 28, and 29, 1981. Eachparty was afforded a full opportunity to be heard, to call,examine, and cross-examine witnesses, to argue orally onthe record, to submit proposed findings of fact and con-clusions of law, and to file briefs. All briefs have beencarefully considered.FINDINGS OF FACT, CONCILUSIONS, AND REASONSTHEREFORI. THE BUSINESS OF RESPONDENTRespondent is an Illinois corporation and at all timesmaterial herein has maintained an office and place ofbusiness at CNA Plaza, Chicago, Illinois, where it is en-gaged in the operation of an insurance company.During the past calender or fiscal year, a representa-tive period, Respondent, in the course and conduct of itsbusiness operations described above, received from poli-cyholders insurance premiums valued in excess of$500,000, of which is excess of $50,000 represented pre-miums received from policyholders located outside theState of Illinois.Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5)of the Act.Ill. THE UNFAIR LABOR PRACTICESFirst: As noted above in the complaint in Case 13-CA-20876 it is alleged that Respondent interfered withthe employees' rights by filing a lawsuit where an objectwas to coerce employees in their rights guaranteed bySection 7 of the Act. The General Counsel in his briefhas apparently abandoned this claim. Nevertheless, theCharging Party urges that an affirmative finding be en-tered on said complaint.On or about February 20, 1981, a number of Respond-ent's employees received a typewritten organizationalletter which was signed "CNA Clerical Committee." Ina postscript at the bottom of the page it was stated thatthe Union had agreed to underwrite the mailing cost.The "CNA" logo, Respondent's trade name and servicemark, was affixed to the upper right-hand corner of theletter, in the same manner as on the stationery of theCNA Financial Corporation. The reproduced CNA logohad been lifted from Respondent's official stationery.The letter disclosed no return address nor did it identifythe membership of the committee.' Some employeeswho received the letter noted and reported to Respond-ent that the names and addresses on the envelopes dis-closed the same idiosyncratic features, such as misspell-ings, which only mailings by Respondent revealed. Thusthe inference was that the senders of the organizationalletter had had access to Respondent's confidential em-ployee list.Respondent became concerned. It addressed a letterdated February 20, 1981, to its employees disavowingany participation in the composition or distribution ofthe letter2and instituted an action in the United Statesdistrict court on February 25, 1981, against the Union,and others, as defendants, seeking to protect its federallyregistered service mark and logo and the integrity of itsconfidential files. The defendants denied the allegationsin the complaint and contested vigorously Respondent'sclaim. The defendants maintained, among other things,that the Federal court had no jurisdiction to adjudicatethe matter due to the primary jurisdiction of the NationalLabor Relations Board. Overruling the defendants, thecourt held that it had jurisdiction and was not preemptedby Federal labor law from considering the case. Thecase finally resolved by a consent order on October 15,1981. Among other things, the defendants were enjoinedfrom using or displaying the CNA service mark andfrom using the name "CNA Clerical Committee"; the de-fendants were also ordered to pay $2,500 in damages.While the above action was pending Respondent tookdepositions of Rosemary Ortega Gonzalez, an employeeof the Union, on April 28 and June 8, 1981. Amongother things, she was asked" by Respondent's counselconcerning matters in connection with the distribution ofthe organizational letter and the identity of persons in-' Enclosed with the letter was a business reply card addressed to theTechnical Office and Professional Employees, Division of l.ocal 743, IB.of T., 300 South Ashland Avenue. Chicago, Illinois The card recited: "Iam interested in further information on how Local 743 can help improsemy wages, benefits and working conditions." Space was provided forname and address and telephone number.2 The first paragraph of the letter readSome employees received a letter at home February 19 from Team-sters Union representatives on stationery using a fake CNA emblemThat letter was not from CNA. It was from a Teamsters organiza-tion on Ashland Avenue I personally want to apologize to you forthis invasion of your pnvacy. I also want to assure you that CNAdoes not have a CNA Clerical Committee. In fact, as you know, weencourage every employee to come forward with their concerns. Wedo not know how your name and address were obtained by thisgroup and we are pursuing this issue. You should know that CNAdid not make your name and address available, and is going to sue toprevent the unauthorized use of the CNA emblem3 Among the question, Respondent's counsel asked: "Who preparedthe letter?"; "Of these people how many were employees of CNA?"',"Who was it that cut the letters off of the letter from CNA and put themon this letter?"; and "Who was it that did the Xeroxing'I"621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvolved in its distribution.4Gonzalez refused to answeron advice of counsel. Her refusal was submitted to thecourt; Gonzalez was ordered to answer the questions.When the questions were again put to Gonzalez on June8, 1981, she refused to answer by invoking the fifthamendment against self-incrimination.From the foregoing facts (as apparently conceded bythe General Counsel) it is clear that the General Counselhas not established by a preponderance of the evidencethat Respondent coerced any employee (Gonzalez wasnot an employee within the meaning of the Act) in viola-tion of Section 7 of the Act by filing the aforesaid suitfor infringement of its trade name and service mark,"CNA." The complaint in Case 13-CA-20876 is dis-missed.Second: In respect to the complaint in Case 13-CA-21005 the General Counsel's sole claim in his brief is that"Respondent violated Section 8(a)(1) of the Act by inter-rogating employees about union and other protected ac-tivities, and inducing or attempting to induce, employeesto engage in surveillance of union or other protectedconcerted activities .... At the very least, Respond-ent's conduct, if not constituting surveillance in fact, un-lawfully created the impression of surveillance."To support these contentions the General Counselpointed to Respondent's letter of February 20, 1981, inwhich it disavowed involvement in the above-mentioned4 Gonzalez revealed that eight persons were involved in the prepara-tion of the letter of February 8, 1981; that the CNA logo was lifted froma "piece of company literature" and then Xeroxed; and that the mailingwas effected from the Union's offices.organizational letter and he quoted therefrom, "If youhave any information as to how your name and addresswere obtained, because they were not furnished by CNAmanagement to this group, please tell your supervisor orcall Bob Keith on Ext. 7446." Additionally, the GeneralCounsel cites testimony of employee Arinez Gilyard tothe effect that on February 20, 1981, Richard Hoskins,property manager of Columbia Casualty Company, metwith employees and stated management wanted to knowwho was responsible for obtaining lists that had beenused to mail the letter to employees. Such remark wasmade after Hoskins had displayed a copy of Respond-ent's disavowal letter and told the employees that Re-spondent intended to file a lawsuit because the CNAClerical Committee had no official standing under theCNA name. Again on February 23, 1981, Hoskins metwith employees at which meeting Hoskins read from aprepared set of questions and answers. Hoskins said thatRespondent still wanted to know who was responsiblefor disclosing employees' names and addresses to theUnion and who the people were on the CNA ClericalCommittee.Assuming arguendo that the foregoing interrogationsoccurred as claimed by the General Counsel, in that theinterrogations were for a legitimate business purpose, i.e.,in support of the litigation above detailed, and under thecircumstances were not coercive in character, their utter-ance did not offend Section 8(a)(1) of the Act. Cf. Min-eola Ford Sales, Ltd., 258 NLRB 406 (1981).[Recommended Order for dismissal omitted from pub-lication.]622